Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kurner (US 5,603,744) in view of WO 2012/097827 A1. Kurner discloses a method for forming a soil conditioner by fermenting a mixture of minerals, clay vegetable waste and animal waste. (See the Abstract and the paragraph bridging columns 7 and 8.) Kurner discloses in column 10, lines 1-11 that the optimum relative humidity lies preferably in the range from 40 to 100%, particularly in the range from 50 to 95%.  The difference between the process disclosed by Kurner, and that recited in applicant’s claims, is that Kurner does not disclose that the fermentation should occur for a period between about 40 and 210 days. .
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mansour et al ‘483 (US 2016/0264483) in view of WO 2012/097827 A1. Mansour et al ‘483 discloses a method for forming a fertilizer by fermenting a mixture of animal excrement, plant waste, bentonite, macronutrients and micronutrients for a period of 21 to 42 days. (See the Abstract and Paragraphs [0063] through [[0066].) Mansour et al ‘483 discloses in Paragraph [0064] that the moisture of the composition is preferably from 20% to 25%. The difference between the process disclosed by Mansour et al ‘483, and that recited in applicant’s claims, is that Mansour et al ‘483 does not disclose that the final mix should have a humidity between about 35 to about 45 %.  WO 2012/097827 A1 discloses a method for forming a soil conditioner by fermenting a mixture of rice straw and animal biomass in the presence of at least 40% moisture for not less than 40 to 60 days. (See page 3.)  It would be obvious from WO 2012/097827 A1 to carry out the fermentation of Mansour et al ‘483in the presence of between about 35 and 45 .
Claim 12 is rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mansour et al ‘483 or WO 2012/097827 A1 or Kurner, No distinction is seen between the soil builders formed according to the process of Mansour et al ‘483, WO 2012/097827 A1 and Kurner, and that which would be formed by the process recited in applicant’s claim 1, since it would not be expected that any minor modifications of the processes of the references would result in a different product. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “chosen among…and/or” is improper Markush or alternative terminology.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/                 Primary Examiner, Art Unit 1736